Case 3:19-cv-00418-REP-RCY Document 22-5 Filed 05/14/20 Page 1 of 2 PageID# 154



                                              RovjOe V. Ray
                                               C\n/\\ ^c\\or^ iVo. 3«WcmM\§




                                 EXHIBIT C
      Case 3:19-cv-00418-REP-RCY Document 22-5 Filed 05/14/20 Page 2 of 2 PageID# 155
                                                                                        D0C-11G
                    VIRGINIA DEPARTMENT OF CORRECTIONS
                                                                                        DOC Location; Sussex II State Prison
                                                                                        Report generated by Liptrot, A N
                 Institutional Classification Authority Hearing                         Report run on 5/10/2018 at 10:35 AM
                    Notification Form

Offender Name: Rowe, Uhuru B                             DOC#: 1131545                  DOC Location: Sussex II State Prison


                                                   Part I: ICA Referral Notice

Classification Action being reviewed:
Comments: The offender was placed on GOT in restrictive housing pending investigation per Intel Unit.
You will be scheduled to appear before the Institutional Classification Authority on or after 5/15/2018

Wallace, Robyn P - Treatment Program
Supervisor
Authorizing Staff   L:\--C                         Date & Time   diojion-cf^/s-kas
A formal due process hearing is required when an offender is considered for removal from general population, or faces the
possibility of increase in security level or reduction in good time earning level outside the Annual Review Cycle. You will be
permitted to: 1) Be present at the hearing 2) Remain silent 3) Know the reasons for any decisions rendered by the ICA 4)
Have your counselor or an employee present to assist you 5) Receive a copy of the written findings and recommendations of
the ICA. During hearings based solely on documented Disciplinary Hearing Referrals the following is not afforded to you: 1)
Hearing the Reporting Officer's testimony 2) Cross-examining adverse witnesses 3) Calling and cross-examining witnesses.

This is to certify that I have received a copy of this notice and it was explained to me. I am requesting witness/s to appear on
my behalf.


Witness Request:        1.


I Waive rights to 48-hour notice.       D Yes                             I wish to attend.   0^!
                                                                                                es □ No


                                         ^-10 -/^                              to
Offender Signature                      Date                              Witness Signature                      Date




                                                                                                                    r




                                                            Page 1 of 1                                        Rev. 04/15/2010
